UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53723 TAURIGA SCIENCES, INC. (f/k/a Immunovative, Inc.) (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction ofIdentification No.) (I.R.S. Employer or organization) 39 Old Ridgebury Road Danbury, CT06180 (Address of principal executive offices)(Zip Code) (917) 796-9926 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.00001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of February 18, 2014 the registrant had522,934,923 shares of its Common Stock, $0.00001 par value, outstanding. TABLE OF CONTENTS Pages PART I. FINANCIAL STATEMENTS Item 1. CONSOLIDATED FINANCIAL STATEMENTS: 3 Consolidated Balance Sheets as of December 31, 2013 (unaudited) and March 31, 2013 3 Consolidated Statements of Operations and Comprehensive Loss for the nine months ended December 31, 2013 and 2012, and for the period December 12, 2011 (inception of development) to December 31, 2013 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2013 and 2012, and for the period December 12, 2011 (inception of development) toDecember 31, 2013 (unaudited) 5 Consolidated Statement of Stockholders’ Equity (Deficit) for the period December 12, 2011 (inception of development) to December 31, 2013 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 19 Item 4. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 1A. RISK FACTORS 21 Item 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 25 Item 4. MINE SAFETY DISCLOSURES 25 Item 5. OTHER INFORMATION 25 Item 6. EXHIBITS 25 2 ITEM 1FINANCIAL STATEMENTS TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, March 31, ASSETS Current assets: Cash $ $ Other receivables Investments - available for sale securities - Prepaid expenses - Total current assets Equipment, net of depreciation Other assets: Deferred financing costs - Advance to acquire Pilus Energy LLC - License agreements, net of amortization - Total assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY(DEFICIT) Current liabilities: Notes payable $ $ Convertible notes, net of discounts Accounts payable Accrued interest Accrued expenses Accrued professional fees Total current liabilities Stockholders' equity (deficit) Common stock, par value $0.00001; 1,000,000,000 shares authorized, 401,363,096 and 226,449,077 issued and outstanding at December 31, 2013 and March 31, 2013 Additional paid-in capital Accumulated deficit from prior operations ) ) Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) Total liabilties and stockholders' equity (deficit) $ $ See accompanying notes to unaudited consolidated financial statements. 3 TAURIGA SCIENCES, INC. AND SUBSIDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Period from December 12, (Inception of For the Three Months ended For the Nine Months Ended Development) December 31, December 31, to December 31, Operating expenses General and administrative $ Impairment of advances to Immunovative Therapies, Ltd. for future stock ownership - - Depreciation and amortization expense Total operating expenses Loss from operations ) Other income (expense) Interest expense ) Loss on conversion of debt - - ) - ) Gain on settlement of law suit - Amortization of debt discount ) - ) - ) Total other income (expense) Net loss ) Other comprehensive income (loss) Translation adjustment ) - Impairment on available for sale investments ) - ) - ) Total other comprehensive income (loss) - ) Comprehensive loss $ $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 TAURIGA SCIENCES, INC. AND SUBSDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Period from December 12, 2011 (Inception of For the Nine Months Ended Development) December 31, to December 31, Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash provided by (used in) operating activities: Stock-based compensation Shares issued in Settlement Agreement - - Impairment of advances to Immunovative Therapies, LTD, for future stock ownership - Amortization of debt discount to interest expense Depreciation and amortization Loss on conversion of debt - Decrease (increase) in assets Other receivables ) ) Prepaid expenses ) Increase (decrease) in liabilities Accounts payable Accrued salaries and wages - - Accrued interest ) Accrued expenses ) Accrued professional fees ) ) ) Related party payables - ) Cash used in operating activities ) ) ) Cash flows from investing activities Purchase of equipment ) ) ) Purchase of intangible asset - domain name - ) ) Purchase of license ) - ) Advance to acquire Pilus Energy, LLC ) - ) Advances to Immunovative Therapies LTD, for future stock ownership - ) ) Cash used in investing activities ) ) ) Cash flows from financing activities Proceeds from notes payable Repayment of note payable to former chief executive officer - ) ) Sale of common stock Proceeds from convertible debentures - Commissions paid on sale of common stock - ) ) Cash provided by financing activities Foreign currency translation effect Net increase / (decrease) in cash ) ) ) Cash, beginning of period Cash, end of period $ $ $ See accompanying notes to unaudited consolidated financial statements. 5 TAURIGA SCIENCES, INC. AND SUBSDIARY (Formerly Immunovative, Inc. and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Period from December 12, 2011 (Inception of For the Nine Months Ended Development) December 31, to December 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest and Taxes Paid $
